OPINION — AG — THE ORDER CONCERNED HEREIN IS MERELY ADVISORY AND INFORMATIVE AS TO YOU. WE REACHED THIS CONCLUSION BECAUSE THE ORDER IS NOT CERTIFIED OR BECAUSE THE JUDGE'S SIGNATURE IS NOT ATTESTED, BUT BECAUSE OF OTHER CONSIDERATIONS. FOR ONE THING, IT IS NO PART OF THE DUTIES OF A JUDGE TO EXECUTE A JUDGEMENT AND SENTENCE. THIS IS THE DUTY OF THE SHERIFF AND/OR OTHER OFFICERS PER 22 O.S. 1961 978-981 [22-978] — [22-981]. WE DEEM IT CLEAR THAT YOU WAS WARDEN HAVE AUTHORITY AND SHOULD COOPERATE WITH OTHER OFFICERS IN THE ENFORCEMENT OF ANY UNEXECUTED PART OF A JUDGEMENT AND SENTENCE. IF AT ANY TIME BY ANY REASONABLE MEANS YOU ARE INFORMED THAT A FINE OR COSTS IN THE CASE OF AN INMATE OF YOUR INSTITUTION HAVE NOT BEEN SATISFIED, THEN YOU WOULD BE JUSTIFIED IN INFORMING THE SHERIFF OF THE COUNTY FROM WHICH THE INMATE WAS SENTENCED AS TO THE EXPECTED RELEASE DATE OF THE INMATE AND TURNING HIM OVER ON THAT DATE TO SAID SHERIFF OR TO THE SHERIFF OF GREER COUNTY TO HOLD FOR SAID SHERIFF OF THE COUNTY FROM WHICH COMMITTED. AS TO WHAT WOULD CONSTITUTE ANY REASONABLE MEANS FOR YOU TO BE INFORMED AS TO WHAT THE UNSATISFIED FINE OR COST, WE SUGGEST THAT THE SHERIFF OR COURT CLERK OF THE COMMITTING COUNTY SHOULD BE YOUR REGULAR SOURCES OF INFORMATION BUT THAT THE COMMITTING JUDGE, AS IN THIS CASE, ALSO MAY BE CONSIDERED A SUFFICIENT SOURCE. GENERALLY, OF COURSE, THE AMOUNT OF THE FINE OR COSTS WILL APPEAR ON THE JUDGEMENT AND SENTENCE ITSELF. AS A SUGGESTED REGULAR PROCEDURE, WE WOULD ADVISE THAT ANY TIME YOU HOLD A JUDGEMENT AND SENTENCE SHOWING UNSATISFIED FINE OR COSTS THAT YOU SHOULD INFORM THE SHERIFF OF THE COUNTY FROM WHICH COMMITTED OF THE INMATE'S RELEASE DATE AND THAT YOU WILL MAKE THE INMATE AVAILABLE TO HIM ON THAT DATE, OR THAT, IN THE EVENT SAID SHERIFF IS UNABLE TO TAKE CUSTODY OF THE INMATE ON THE RELEASE DATE BUT DOES DESIRE TO TAKE CUSTODY OF HIM, THEN YOU WILL TURN THE INMATE OVER TO THE SHERIFF OF GREER COUNTY. IN ANY EVENT WE EMPHASIZE YOU SHOULD NOT DETAIN THE INMATE IN YOUR INSTITUTION AFTER HIS TERM HAS BEEN SERVED. AND IF THE SHERIFF OF THE COMMITTING COUNTY DOES NOT RESPOND TO YOUR NOTICE, YOU WOULD JUSTIFIED IN RELEASING THE INMATE AS ON ANY OTHER EXPIRED TERM. CITE: 28 O.S. 1961 101 [28-101], 28 O.S. 1951 101 [28-101] (HUGH COLLUM)